
	
		II
		112th CONGRESS
		2d Session
		S. 3661
		IN THE SENATE OF THE UNITED STATES
		
			December 5, 2012
			Mr. Nelson of Florida
			 (for himself and Mrs. Hutchison)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To reaffirm and amend the National Aeronautics and Space
		  Administration Authorization Act of 2010, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Space Exploration Sustainability
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)A robust and
			 balanced space program enhances the United States long-term national and
			 economic security by—
				(A)inspiring
			 students to pursue disciplines in science, technology, engineering, and
			 mathematics;
				(B)stimulating
			 development of advanced technologies with widespread applications;
				(C)increasing the
			 United States technological competitiveness; and
				(D)enhancing global
			 prosperity and security through cooperation in shared interests, such as
			 advancement of science, understanding of Earth and the universe, and protection
			 from space borne threats, such as asteroids.
				(2)The Nation’s
			 space program should include endeavors that balance—
				(A)national security
			 space and civil space;
				(B)robotic and human
			 exploration;
				(C)advancement of
			 scientific knowledge and engagement of the general public;
				(D)U.S. Government
			 led launch capability development, including the Space Launch System and
			 multi-purpose crew vehicle, and partnerships with commercial and international
			 entities;
				(E)advancement of
			 the space frontier and stimulation of commerce within Earth Orbit; and
				(F)peering outward
			 to further understanding of the universe and observing Earth to expand
			 knowledge of our home planet.
				(3)The National
			 Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C. 18301
			 et seq.) provides for a robust and balanced national space program.
			3.Goals and
			 objectivesSection 202 of the
			 National Aeronautics and Space Administration Authorization Act of 2010 (42
			 U.S.C. 18312) is amended—
			(1)by amending
			 subsection (a) to read as follows:
				
					(a)Long-Term
				goalThe long-term goal of the human space flight and exploration
				efforts of NASA shall be to sustainably expand permanent human presence beyond
				low-Earth orbit and to do so, where practical, in a manner involving
				international partners and expanding economic activity in
				space.
					;
				and
			(2)in subsection
			 (b)(2), by inserting and expanding throughout cis-lunar space and
			 beyond after infrastructure.
			4.Report on
			 cis-lunar space
			(a)In
			 generalNot later than 120 days after the date of enactment of
			 this Act, the Administrator of the National Aeronautics and Space
			 Administration shall submit to Congress a strategy to achieve the long-term
			 goal of sustainably expanding a human presence beyond low-Earth orbit under
			 section 202(a) of the National Aeronautics and Space Administration
			 Authorization Act of 2010 (42 U.S.C. 18312(a)) through robust utilization of
			 cis-lunar space.
			(b)RequirementsThe
			 strategy shall include a discussion of—
				(1)the utility of an
			 expanded permanent human presence in cis-lunar space to enable missions to the
			 lunar surface, asteroids, the Mars system, and other destinations of interest
			 for future human exploration;
				(2)the utility of an
			 expanded permanent human presence in cis-lunar space to economic, scientific,
			 and technological advances;
				(3)the opportunities
			 for—
					(A)international
			 partner collaboration toward the establishment and continuance of an expanded
			 permanent human presence in cis-lunar space;
					(B)international
			 partner contributions to the missions listed under paragraph (1) that are
			 uniquely enabled by mission architectures that make use of an expanded and
			 persistent human presence in cis-lunar space;
					(C)commercial
			 industry participation toward the expansion and continuance of permanent human
			 presence in cis-lunar space;
					(D)commercial
			 industry contributions to the missions listed under paragraph (1) that are
			 uniquely enabled by mission architectures that make use of an expanded and
			 persistent human presence in cis-lunar space; and
					(E)commercial
			 ventures that result from an expanded and persistent human presence in
			 cis-lunar space;
					(4)the opportunities
			 and uses for the National Aeronautics and Space Administration managed
			 allocation of the International Space Station National Laboratory, including a
			 specific discussion of high priority scientific and technological developments
			 that use the International Space Station toward expanding and sustaining a
			 human presence in cis-lunar space; and
				(5)a range of
			 exploration mission architectures for the missions listed under paragraph
			 (1).
				(c)Comparison of
			 architectures
				(1)In
			 generalThe strategy shall include a comparison of architectures
			 that use an expanded and persistent human presence in cis-lunar space and
			 architectures that do not, with a primary objective of identifying the
			 architectures and approaches that—
					(A)best support the
			 long-term goal under section 202(a) of the National Aeronautics and Space
			 Administration Authorization Act of 2010 (42 U.S.C. 18312(a)); and
					(B)are enabled by
			 the transportation capabilities developed under titles III and IV of the
			 National Aeronautics and Space Administration Authorization Act of 2010 (42
			 U.S.C. 18301 et seq.).
					(2)FactorsFactors
			 to be considered in the comparison shall include recurring and non-recurring
			 cost, safety, sustainability, opportunities for international collaboration,
			 enabling of new markets and opportunities for commercial industry, compelling
			 scientific opportunities, flexibility of the architecture to adjust to evolving
			 technologies, and leadership and priorities over time.
				(d)Implementation
			 planThe strategy shall include a plan that establishes a method
			 and schedule for implementation of the strategy. The implementation plan shall
			 include—
				(1)proposed Program
			 Formulation events;
				(2)Program Critical
			 Design Reviews;
				(3)System
			 Integration Reviews;
				(4)Systems Assembly,
			 Integration and Test milestones; and
				(5)schedules of
			 planned test launches and events, up to and including initial missions.
				5.Assurance of
			 Core CapabilitiesSection 203
			 of the National Aeronautics and Space Administration Authorization Act of 2010
			 (42 U.S.C. 18313) is amended by adding at the end the following:
			
				(c)Assurance of
				Core CapabilitiesThe
				Administrator shall proceed with the utilization of the ISS, technology
				development, and follow-on transportation systems, including the Space Launch
				System, multi-purpose crew vehicle, and commercial crew and cargo
				transportation capabilities authorized by this Act in a manner that
				ensures—
					(1)that these capabilities remain inherently
				complimentary and interrelated;
					(2)a balance of the development, sustainment,
				and use of each of these capacities, which are of critical importance to the
				viability and sustainability of the U.S. space program; and
					(3)that resources required to support the
				timely and sustainable development of these capabilities are not derived from a
				reduction in resources from one capability as a means of increasing resources
				to support another
				capability.
					.
		6.Extension of
			 certain space launch liability provisionsSection 50915(f) of title 51, United States
			 Code, is amended by striking December 31, 2012 and inserting
			 December 31, 2014.
		7.Exemption from
			 INKSNASection 7(1) of the
			 Iran, North Korea, and Syria Nonproliferation Act (50 U.S.C. 1701 note) is
			 amended to read as follows:
			
				(1)Extraordinary
				payments in connection with the international space stationThe
				term extraordinary payments in connection with the International Space
				Station means payments in cash or in-kind made or to be made by the
				United States Government for work on the International Space Station which the
				Russian Government pledged at any time to provide at its
				expense.
				.
		
